Exhibit 10.5

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES

PURCHASE AGREEMENT AND AMENDMENT NO. 1 TO SECOND AMENDED AND

RESTATED PERFORMANCE UNDERTAKING

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT AND AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED PERFORMANCE
UNDERTAKING, effective as of May 25, 2008 (this “Amendment”), is entered into by
and among DEJ 98 Finance, LLC, a Delaware limited liability company (the
“Seller”), Wolverine Finance, LLC, a Tennessee limited liability company, as
initial servicer (the “Servicer”), Wolverine Tube, Inc., a Delaware corporation,
as performance guarantor (the “Performance Guarantor” and, together with the
Seller and the Servicer, the “Seller Parties”), The CIT Group/Business Credit,
Inc., a New York corporation (“CIT/BC”), individually and as co-agent (the
“Co-Agent”), and Wachovia Bank, National Association, individually (“Wachovia”
and, together with CIT/BC, the “Purchasers”), and as agent for the Purchasers
(together with its successors and assigns in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

The Seller Parties, the Purchasers and the Agent are parties to that certain
Second Amended and Restated Receivables Purchase Agreement dated as of
February 21, 2008, as heretofore amended (the “RPA”).

The Performance Guarantor and the Seller are parties to the Second Amended and
Restated Performance Undertaking dated as of February 21, 2008 (the “Performance
Undertaking”).

The parties wish to amend the RPA and the Performance Undertaking to reflect the
termination of the Canadian Receivables Sale Agreement and the repurchase on the
date hereof of all Receivables previously sold thereunder.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the RPA or the Performance Undertaking,
as applicable.

2. Amendments.

2.1. All references in the RPA to the “Canadian Receivables Sale Agreement” and
all references in the Performance Undertaking to the “Canadian Sale Agreement”
are hereby deleted. All references in the Performance Undertaking to “either
Sale Agreement” or “the Sale Agreements” are hereby replaced with “the U.S. Sale
Agreement”. All references in the RPA to “the Receivables Sale Agreements”,
“each of the Receivables Sale Agreements”, “the applicable Receivables Sale
Agreement”, “a Receivables Sale Agreement”, “such Receivables Sale Agreement” or
“either of the Receivables Sale Agreements” are hereby replaced with “the U.S.
Receivables Sale Agreement”.

 

1



--------------------------------------------------------------------------------

2.2. All references in the RPA and the Performance Undertaking to the “Canadian
Subsidiary Originator” are hereby deleted. From and after the date hereof, all
references in the RPA to any or all of the Originators shall be deemed to apply
only to the U.S. Originators, and all references in the Performance Undertaking
to any or all of the Subsidiary Originators shall be deemed to apply only to the
U.S. Subsidiary Originators.

2.3. The text of each of Sections 1.1(a)(i), 1.4(a)(iv)(B), 8.1(c)(iii),
10.1.1(xviii), 10.1.3 and 10.1.4 of the RPA is hereby deleted in its entirety
and replaced with “[intentionally deleted]”.

2.4. The definitions of “Canadian Dollar Equivalent”, “Canadian Originator”,
“Canadian Person”, “Canadian Receivables Sale Agreement”, “Deemed Interest
Reserve”, “Currency Reserve”, “Insolvency Event,” “MCE Percentage”, “Quebec
Assets”, “Quebec Receivable” and “U.S. Dollar Equivalent” in Exhibit I to the
RPA, and all references to any of such terms in such Exhibit or in the RPA are
hereby deleted.

2.5. The last sentence of the definition of “Receivable Interest” in Exhibit I
to the RPA is hereby deleted in its entirety.

2.6. Sections 5.1(s) and (t) of the RPA are hereby amended and restated in their
entirety to read, respectively, as follows:

(s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under a Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable under a Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

2.7. Section 7.1(i)(Q) of the RPA is hereby amended and restated in its entirety
to read as follows:

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions relating to substantive
consolidation issues issued by Dewey & LeBoeuf LLP (or Dewey Ballantine LLP as
its predecessor) in connection with the U.S. Receivables Sale Agreement, and

 

2



--------------------------------------------------------------------------------

in the certificates accompanying such opinion, remain true and correct in all
material respects at all times.

2.8. The RPA is hereby amended to delete “the PPSA” and “the PPSA (as
applicable)” where they appear.

2.9. The definitions of the following terms in Exhibit I to the RPA are hereby
amended and restated in their entirety to read, respectively, as follows:

“Adverse Claim” means a lien, security interest, charge, pledge, hypothecation
or encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which: (a) is not a natural person; (b) is a corporation or
other business organization organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States, unless such receivable is an Eligible Foreign Receivable; (c) is not an
Affiliate of any of the parties hereto; (d) is not a government or a
governmental subdivision or agency; and (e) is not a Designated Obligor,

(ii) which is not a Defaulted Receivable,

(iii) which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,

(iv) which by its terms is due and payable within 120 days of the original
billing date therefor and has not been outstanding for more than 90 days past
such original billing date and has not had its payment terms extended more than
once; provided, however, in the event that the Best Possible DSO exceeds 40
days, the outstanding balance of Receivables payable within 120 days of the
original billing date therefor shall be deducted from the numerator set forth in
clause (i) of the definition of the term “Best Possible DSO” in an amount
necessary to cause the Best Possible DSO to be 40 days or less,

(v) which is an “account” or a “payment intangible” within the meaning of
Article 9 of the UCC of all applicable jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

 

3



--------------------------------------------------------------------------------

(vii) which arises under a Contract in a form which the Agent has not deemed to
be unacceptable in its reasonable discretion and which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,

(viii) which arises under a Contract which (A) does not contain an enforceable
prohibition on pledge or assignment by the applicable Originator or its assigns
or require the Obligor under such Contract to consent to the transfer, sale,
pledge or assignment of the rights and duties of the applicable Originator or
any of its assignees under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Contract,

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(xi) which satisfies all applicable requirements of the Credit and Collection
Policy,

(xii) which was generated in the ordinary course of the applicable Originator’s
business,

(xiii) which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(xiv) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

(xv) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods

 

4



--------------------------------------------------------------------------------

returned in accordance with the terms of the Contract); provided, however, that
if such dispute, offset, counterclaim or defense affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Agent, that such Receivables shall not be
subject to such offset,

(xvi) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,

(xvii) as to which each of the representations and warranties contained in
Sections 5.1(g), (i), (j), (r), (s), (t) and (u) is true and correct,

(xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the

 

5



--------------------------------------------------------------------------------

benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Foreign Receivable” means a Receivable the Obligor of which (a) if a natural
person, is a resident of a country other than the United States or (b) if a
corporation or other business organization, is organized under the laws of a
country other than the United States, and has its chief executive office in a
country other than the United States.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of the Existing Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Receivables Sale Agreement” means the U.S. Receivables Sale Agreement.

“Required Reserve” means, on any day during a Calculation Period, the product of
(i) the greater of (A) the Required Reserve Factor Floor and (B) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (ii) the Net Pool Balance as of the Cut-Off Date immediately preceding
such Calculation Period.

2.10. Exhibits VIII and X to the RPA are hereby amended and restated in their
entirety to read as set forth in Annexes A and B, respectively, hereto.

2.11. Exhibit IV to the RPA is hereby amended to delete all “Canadian Based Bank
Accounts” listed thereon.

2.12. The Performance Undertaking is hereby amended to delete recitals 3, 4 and
5, and to replace all references to “Sale Agreement[s]” with “U.S. Sale
Agreement” and all references to “Subsidiary Originator[s]” with “U.S.
Subsidiary Originator[s]”.

2.13. Any amendment made to the Performance Undertaking pursuant to this
Section 2 is also made to Exhibit IX to the RPA.

 

6



--------------------------------------------------------------------------------

3. Representations.

3.1. Each of the Seller Parties represents and warrants to the Purchasers and
the Agent that it has duly authorized, executed and delivered this Amendment and
that each of the RPA and Performance Undertaking, as amended hereby,
constitutes, a legal, valid and binding obligation of such Seller Party,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability).

3.2. Each of the Seller Parties further represents and warrants to the
Purchasers and the Agent that, after giving effect to this Amendment, each of
its representations and warranties set forth in Section 5.1 of the RPA is true
and correct as of the date hereof and that no Amortization Event or Unmatured
Amortization Event exists as of the date hereof and is continuing.

4. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon satisfaction of each of the following conditions:

(a) Receipt by the Agent of a counterpart hereof duly executed by each of the
parties hereto;

(b) Receipt by Latham & Watkins LLP of payment of all previously invoiced but
unpaid legal fees and disbursements in connection with the Transaction
Documents;

(c) Receipt by the Agent of a counterpart of that certain Canadian Receivables
Sale Termination and Reassignment Agreement by and among Seller, Wolverine Tube
(Canada) Inc., CIT/BC, Wachovia and the Agents, duly executed by all parties
thereto;

(d) Termination of the Blocked Account Agreement dated as of April 4, 2006 by
and among Wolverine Tube (Canada) Inc., an Ontario corporation (the “Canadian
Company”), the Seller, the Agent and The Bank of Nova Scotia; and

(e) Execution and delivery by all parties of that certain Canadian Receivables
Termination and Reassignment Agreement, dated as of May 30, 2008, by and among
the Seller, the Canadian Company, the Purchasers and the Agents.

5. Miscellaneous.

5.1. Except as expressly amended hereby, the RPA and the Performance Undertaking
shall remain unaltered and in full force and effect, and each of the parties
hereby ratifies and confirms the RPA, the Performance Undertaking and each of
the other Transaction Documents to which it is a party.

 

7



--------------------------------------------------------------------------------

5.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.

5.3. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment. Delivery of any executed
counterpart by facsimile or electronic mail with an attached image of such
executed counterpart shall have the same force and effect as delivery of an
originally executed counterpart.

<Signature pages follow>

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

DEJ 98 FINANCE, LLC By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Member, Board of Managers

 

WOLVERINE FINANCE, LLC By:  

/s/ David A. Owen

Name:   David A. Owen Title:  

Vice Manager and Treasurer

 

9



--------------------------------------------------------------------------------

WOLVERINE TUBE, INC. By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Chief Financial Officer

 

10



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., individually and as Co-Agent By:  

/s/ Alan Strauss

Name:   Alan Strauss Title:  

 

11



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Managing Director

 

12



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT VIII

DEJ 98 Finance Monthly Servicer Report

For the Month Ended:

[MM/DD/YYYY]

(Page 1)

($000’s)

 

Calculated Funding Availability

        

A/R ROLLFORWARD

        

Beginning Balance

              

Add: New Billings

              

Add: Debits

              

Less: Net Cash

              

Less: Dilution

              

Less: Gross Write-Offs

              

EOM AR Balance

               AGING SCHEDULE    % of Total Aging           Current   
Current Month    1 Month Prior    2 Months Prior

Current

              

1-30 DPD

              

31-60 DPD

              

61-90 DPD

              

91+ DPD

              

Total Credits in Agings

                  Total Aging             A/R RECONCILIATIONS         

Calculated Ending A/R

              

Reported Ending A/R

              

Difference

              

Calculated Ending A/R

              

Total Aging

              

Difference

              

INELIGIBLES

        

Defaulted Receivables (Gross)

              

Contra Accounts

              

Cross-Aged 50%

              

Volume Rebate Accrual

              

Chargebacks

              

Bankrupt A/R

              

Other Foreign

              

Ineligible Payment Terms

              

Total Ineligibles

              

Eligible Receivables

              

 

13



--------------------------------------------------------------------------------

DEJ 98 Finance Monthly Servicer Report

For the Month Ended:

[MM/DD/YYYY]

(Page 2)

($000’s)

 

      Current Month    One Month Prior    Two Months Prior

EXCESS CARVEOUTS

             

Over-concentrations (From Obligor Concentrations)

        

Excess Foreign

        

Deduction for Best Possible DSO

        

FUNDING AVAILABILITY CALCULATION

        

Total A/R

        

Less: Total Ineligibles

        

Eligible Receivables

        

Less: Total Excess Carveouts

        

NET POOL BALANCE

        

RESERVES

        

Loss Reserve

        

Dilution Reserve

        

Yield Reserve

        

Servicing Reserve

        

Total Dynamic Reserve

        

Reserve Floor

        

Required Reserve %

        

Required Reserve $ (RR)

        

FUNDING AVAILABILITY

        

Net Pool Balance (NPB)

        

Less: Required Reserve

        

CALCULATED FUNDING AVAILABILITY

        

Maximum Funding Available

        

Current CP Outstanding (CP)

        

Purchase Availability (or Required Paydown)

        

Purchase (or Paydown) at Settlement

        

TRIGGER COMPLIANCE

             

Compliance Test

  

Compliance Level

              

Asset Interest

  (CP+RR) / NPB < 100%    [In/Out] of Compliance         

3M Delinquency Trigger

  Less than 2.75%    [In/Out] of Compliance         

3M Default Ratio

  Less than 2.5%    [In/Out] of Compliance         

3M Dilution Ratio

  Less than 5%    [In/Out] of Compliance         

Best Possible DSO

  <= 40    [In/Out] of Compliance         

Purchase Limit

  <= $75,000,000    [In/Out] of Compliance         

[Financial Covenant 1]

             

[Financial Covenant 2]

             

[Financial Covenant 3]

             

EXCESS CONCENTRATIONS

 

    

Obligor Name

  

Short Term Debt Rating

  

Allowable %

  

Total Receivables

  

% of Total

  

Excess Receivables

1.                   2.                   3.                   4.               
   5.                   6.                   7.                   8.            
      9.                   10.                                  Total   

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of [MM/DD/YYYY]
in accordance with the Second Amended and Restated Receivables Purchase
Agreement dated February 21, 2008 and that all representations and warranties
related to such Agreement are restated and reaffirmed.

 

Signed:  

 

    Date:  

 

    Title:            

 

14



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT X

 

Weekly Calculated Funding Availability - Asset Securitization Facility

Enter data as of week ending date in yellow-shaded cells.

Enter data as of most recent month end date in blue-shaded cells.

Cells that are not shaded contain formulas.

          Week Ending    [MM/DD/YY]                              

AGING SCHEDULE

                

Current

                

1-30 DPD

                

31-60 DPD

                

61-90 DPD

                

91+ DPD

                

Total

                

INELIGIBLES

                

Credit balance items > 60 DPD

     Enter as a positive number.       

Defaulted Receivables (Gross)

   —       Calculated       

Contra Accounts

     Use most recent month-end balance       

Cross-Aged 50%

     Use most recent month-end balance       

Volume Rebate Accrual

     Use most recent month-end balance       

Chargebacks

     Use most recent month-end balance       

Bankrupt A/R

     Use most recent month-end balance       

Other Foreign

     Use most recent month-end balance       

Ineligible Payment Terms

     Use most recent month-end balance       

Total Ineligibles

   —       Calculated                                   

Eligible Receivables

   —       Calculated                                                   
Allowable
Percentage     Credit Rating    Rating
Code

OBLIGOR CONCENTRATIONS (Top 5 under 60 DPD)

   Combined


Total

 


 

  Combined


Domestic*

  Combined


Foreign*

  Rating Code    [X.XX %]   NR/NR    1

1

   —       6,594   —     6    [X.XX %]   A3/P3    2

2

   —       9,700   8,353   3    [X.XX %]   A2/P2    3

3

   —       3,706   1,872   4    [X.XX %]   A1/P1    4

4

   —       6,277   —     1    [X.XX %]   A1+/P1    5

5

   —       12,287   26   3    [X.XX %]   Special Limit    6     

 

* Exclude amounts with respect to each Obligor that are included in row 22
above.

EXCESS CARVEOUTS

            

Over-concentrations

   —       Calculated       

Eligible Foreign (York, Carrier, Whirlpool, Trane and GE)

     Originated in U.S.       

Excess Foreign

   —       Calculated       

Deduction for Best Possible DSO

   —       Use most recent month-end balance       

Total Excess Carveouts

   —       Calculated            

FUNDING AVAILABILITY CALCULATION

 

      

Total A/R

   —       Calculated       

Less: Total Ineligibles

   —       Calculated                                   

Eligible Receivables

   —       Calculated       

Less: Total Excess Carveouts

   —       Calculated                              

NET POOL BALANCE

   —       Calculated            

RESERVES

         

Loss Reserve

     Use most recent month-end percentage       

Dilution Reserve

     Use most recent month-end percentage       

Yield Reserve

     Use most recent month-end percentage       

Servicing Reserve

     Use most recent month-end percentage       

Total Dynamic Reserve

   0.00 %   Calculated       

Reserve Floor

     Use most recent month-end percentage       

Required Reserve %

   0.00 %   Calculated       

Required Reserve $ (RR)

   —       Calculated       

FUNDING AVAILABILITY

         

Net Pool Balance (NPB)

   —       Calculated       

Less: Required Reserve

   —       Calculated                              

CALCULATED FUNDING AVAILABILITY

   —       Calculated            

AVAILABILITY CAP

   75,000     Fixed            

Current CP Outstanding (CP)

   —           

Purchase Availability (or Required Paydown)

   —       Calculated       

 

15